RYDER, Chief Judge.
This is an appeal from a final administrative order of the Florida Board of Medical Examiners which suspended Dr. Surindar S. Bedi’s medical license for two years and levied a three-year probation period immediately upon its reinstatement. We affirm the order appealed from except as to one particular. The order under review fails to give any reasons, as required by section 120.57(l)(b)9, Florida Statutes (1983), for increasing the penalty recommended by the hearing examiner in this case. We, therefore, reverse the order under review and remand the cause to the Florida Board of Medical Examiners with directions to enter a new final order in this cause which either (a) accepts the penalty recommendation of the hearing examiner, or (b) reimposes the penalty under review stating, with particularity, the reasons for increasing the penalty recommended by the hearing examiner.
Affirmed in part; reversed and remanded in part.
GRIMES and DANAHY, JJ., concur.